NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0354n.06
                             Filed: May 24, 2007

                                           NO. 06-6089

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


LARRY THOMPSON,

               Plaintiff-Appellant,
                                                     ON APPEAL FROM THE
v.                                                   UNITED STATES DISTRICT
                                                     COURT FOR THE MIDDLE
DACCO INCORPORATED,                                  DISTRICT OF TENNESSEE

            Defendant-Appellee.
___________________________________/

BEFORE:        SUHRHEINRICH, CLAY and SUTTON, Circuit Judges.

       PER CURIAM. Plaintiff-Appellant Larry Thompson appeals from the order of the district

court granting summary judgment in favor of Defendant-Appellee DACCO, Inc., and denying

Thompson’s motion for summary judgment in this action alleging a racially hostile work

environment under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., 42 U.S.C.

§ 1981, and the Tennessee Human Rights Act, Tenn. Code Ann. § 4-21-101, et seq. On appeal,

Thompson argues that the district court erred in granting DACCO’s motions in limine, and in

granting summary judgment because there are genuine issues of material fact regarding DACCO’s

liability for co-worker harassment. Having reviewed the parties’ briefs and the applicable law, and

having had the benefit of oral argument, we conclude that this matter is AFFIRMED for the reasons

stated in the district court’s well-reasoned opinion entered on July 19, 2006.